DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of Group II, claims 15-24, oropharyngeal cavity condition, and the composition of claim 23 (which reads on claims 15-17 and 23) in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that when searching the composition, the search will also turn up references to the method of use which is simply not true.  This is not found persuasive since just because one searches the 

Thus, claims 1-4, 11-14, 17-22 and 24 are withdrwn from further consideration as being drawn to non-elected inventions.

The requirement is still deemed proper and is therefore made FINAL.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 and 23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Virey (see enclosed translation).

Virey teaches that poplar buds are used in an ointment and applied to a person in need thereof. Note that the claims read on anyone since we all age and inflammation in the oral cavity reads on the aging process. Note also that the way the composiiton is administered is not specified in the claims. Note that the claims are drawn to a method and the use of a composiiton and the method can have lots of other composiitons in it thus the amounts . 






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virey (see enclosed translation).

Virey teaches that poplar buds are used in an ointment and applied to a person in need thereof. Note that the claims read on anyone since we all age and inflammation in the oral cavity reads on the aging process. Note also that the way the composiiton is administered is not specified in the claims. Note that the claims are drawn to a method and the use of a composiiton and the method can have lots of other composiitons in it thus the amounts in the one composiiton claimed are vague and indefinite since the method could include other compositions in it. Virey teaches using poplar buds (which inherently contain oil (which is essential oil when extracted). Note that the leaves are macerated which is a type of extraction when used in the ointment. Note that 500 kilograms (1 ½ pounds) are used of the poplar buds which clearly reads on a concentration of 0.1 to 70 % and also reads on 0.3 to 



In the event it is seen that the amounts of the individual components claimed are actually meaningful in the claims (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts since they clearly overlap with what is taught in Virey or used at the claimed amounts since they are results effective variables and it is obvious for one having ordinary skill in the art to optimize the amounts of the individual components in an effort to optimize the desired results.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655